DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on March 8, 2021.
Claims 1, 11, and 15 have been amended and are hereby entered.
Claims 12, 13, 26, and 27 have been canceled.
Claims 1–11, 14–25, and 28 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 8, 2021 has been entered.
Response to Amendment
The amendment filed March 8, 2021 has been entered.  Claims 1–11, 14–25, and 28 remain pending in the application.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 1–11, 14–25, and 28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
For claim 1, delay probability functions are discussed in the original disclosure in specification pages 24–25, and a parametric transfer is discussed in original claims 12, 13, 26, and 27.  The disclosure fails, however, to set forth “parametriz[ing] a delay probability function” by capturing data.  Claiming the ability to parametrize a delay probability function must therefore be cancelled from the claims.  Claims 2–11 and 14 are rejected due to their dependence on claim 1.
For claim 15, a similar limitation directed to parametrizing a delay probability function is claimed.  Based on the reasoning for claim 1, the ability to parametrize a delay probability function must therefore be cancelled for the claims.  Claims 16–25 and 28 are rejected due to their dependence on claim 15.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7–11, 14–16, 18, 19, 21–25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Merl et al., WIPO App. Pub. No. 2014/009415A1 (“Merl”) in view of Yakui Qi et al., Chinese Patent App. Pub. No. 104182916A (“Qi”) and Flynn et al., U.S. Patent App. No. 2002/0138194 (“Flynn”).
For claim 1, Merl teaches:
A system for risk sharing of a variable number of objects by pooling resources of the objects by using a resource-pooling system associated with the system, the objects being connected to the system via a plurality of payment-transfer circuitry configured to receive and store payments from the objects for pooling of risks and the resources of the objects, and an (p. 8, lines 15–23: example system of resource pooling; p. 12, lines 5–11: system transfers payments): 
circuitry configured to (p. 10, lines 23–32: system with core engine and communication network): 
receive transmitted air data parameters of aircraft controllers and/or ground-based flight controllers of airports or flight control systems (p. 9, line 9–p. 10, line 7: receive flight plan parameters, which can including data related to ground control systems);
filter the transmitted air data parameters to detect flight indicators indicating predicted or actual flight time parameters assigned to a specific flight trajectory of an aircraft (p. 10, lines 8–22: flight plan parameters filtered; p. 9, line 9–p. 10, line 7: parameters include time-related aircraft trajectories);
dynamically trigger the flight time parameters via data flow pathway of the aircraft controllers and/or the ground-based flight controllers based on a . . . threshold value, wherein the aircraft controllers and/or the ground-based flight controllers are linked via a communication network to the circuitry (p. 11, lines 3–19: ground stations linked with communication network to core engine), wherein the circuitry is configured to dynamically trigger on said data flow pathway via the communication network (p. 11, lines 3–19: parameters dynamically triggered on data flow pathway based on airport closure due to natural disaster event), and wherein in case of a triggering exceeding the . . . threshold value, operational parameters of a triggered . . . are captured and stored to a table of a selectable trigger-table assigned to the . . . identification . . . (p. 11, lines 3–19: operational parameters comprising time parameters stored to table with indicator);
for each triggered occurrence . . . associated with the specific . . ., set a corresponding trigger-flag to all the objects assignable to that flight, and allocate a parametric transfer of payments to each trigger-flag (p. 12, lines 1–11: trigger-flag set to assigned risk fleet related to indicator), wherein the circuitry is configured to dynamically increment a time-based stack with the flight delay parameters based on the selectable trigger-table, and to activate assignment of the parametric transfer of payments to the corresponding trigger-flag if a threshold, triggered by a value of the incremented time-based stack, is reached (p. 13, line 32–p. 14, line 5: dynamically increment stack based on trigger-table, and activating assignment if threshold triggered), wherein the assignment of the parametric transfer of payments to the corresponding trigger-flag is automatically activated by the system for a dynamically scalable loss covering of the objects with a defined upper coverage limit, and wherein the payments are automatically scaled based on a likelihood of a risk exposure of the specific flight trajectory (p. 21, line 23–p. 22, line 28: output signal can be automated for dynamically scalable covering; p. 23, lines 9–22: payments automatically scaled based on likelihood of risk exposure of specific fleet; p. 9, line 9–p. 10, line 7: fleet information include flight trajectories), the circuitry further configured to monitor risk accumulation and to determine the payments dynamically based on the risk accumulation and based on defined travel parameters, and wherein a loss associated with the triggered occurrence of the time delay is distinctly covered by the system based on a respective trigger-flag and based on the received and stored payments from the objects by the parametric transfer of payments from the system to corresponding objects (p. 12, lines 1–11: parametric payment transfer to corresponding trigger-flag for distinctly covered loss based on trigger-flag and received and stored payment) by an automatically activated damage recovering system or the payment-transfer circuitry operated or steered by a generated output signal of the circuitry (p. 21, lines 8–16, p. 13, lines 28–31: generation of output signal and loss covering can be automated).
Merl does not teach: predefined time-delay; the predefined time-delay. . . flight trajectory of the aircraft comprising at least flight delay parameters and flight identification . . . flight . . . of the aircraft; generate predicted flight trajectory data measuring flight delay patterns based on historical flight and meteorological data, real-time weather, and air traffic data, and parametrize a delay probability function by capturing at least one of (i) a weather condition or (ii) departure and block time parameters having a seasonal pattern; of a time delay . . . flight trajectory and based on the time-delay threshold value; flight delay; and as indicated by the parametrized delay probability function.


predefined time-delay (p. 8, ¶ 5: delay time parameter—“When a flight delay insurance product is launched, it is necessary to include in the product terms, the delay time parameter to meet the payment conditions, the delay judgment standard is take‐off delay or arrival delay, whether the flight is cancelled, whether the flight is paid, whether the flight standby is paid, and the flight returns Whether or not to pay, and the actual passenger status requirements of users are entered into the product management module 12 to generate corresponding product codes to complete the system capacity preparation work for product sales and insurance”); 
the predefined time-delay. . . flight trajectory of the aircraft comprising at least flight delay parameters (p. 8, ¶ 5: various delays—“When a flight delay insurance product is launched, it is necessary to include in the product terms, the delay time parameter to meet the payment conditions, the delay judgment standard is take‐off delay or arrival delay, whether the flight is cancelled, whether the flight is paid, whether the flight standby is paid, and the flight returns Whether or not to pay, and the actual passenger status requirements of users are entered into the product management module 12 to generate corresponding product codes to complete the system capacity preparation work for product sales and insurance”) and flight identification . . . flight . . . of the aircraft (p. 9, ¶ 2–3: flight dynamics data and ride state information—“After the policy data management module 13 receives the policy data, the business processing core module 11 analyzes and processes the policy data, passes the user information in the policy data to the user information management module 15 for storage and management, and targets the insured flight in the policy And the passenger information, send a customized instruction to the flight dynamic database module 14 of the flight dynamic information and the passenger’s actual riding status information; The flight dynamic database module 14 is used to customize the required flight dynamics and actual passenger status data to the external flight dynamic database server, and transfer the obtained dynamic data to the business processing core module 11 to implement business logic judgment; when the business processing core is received After customizing the flight dynamic information and actual passenger status information issued by module 11, the required information and actual passenger status information are customized from the external flight dynamic database server, and the obtained dynamic data is passed to the business processing core module 11 to implement the business Logical judgment”); 
of a time delay . . . flight trajectory and based on the time-delay threshold value (p. 9, ¶ 2–3: flight dynamics data—“After the policy data management module 13 receives the policy data, the business processing core module 11 analyzes and processes the policy data, passes the user information in the policy data to the user information management module 15 for storage and management, and targets the insured flight in the policy And the passenger information, send a customized instruction to the flight dynamic database module 14 of the flight dynamic information and the passenger’s actual riding status information; The flight dynamic database module 14 is used to customize the required flight dynamics and actual passenger status data to the external flight dynamic database server, and transfer the obtained dynamic data to the business processing core module 11 to implement business logic judgment; when the business processing core is received After customizing the flight dynamic information and actual passenger status information issued by module 11, the required information and actual passenger status information are customized from the external flight dynamic database server, and the obtained dynamic data is passed to the business processing core module 11 to implement the business Logical judgment”); and
flight delay (p. 8, ¶ 5: delay time parameter and various delays—“When a flight delay insurance product is launched, it is necessary to include in the product terms, the delay time parameter to meet the payment conditions, the delay judgment standard is take‐off delay or arrival delay, whether the flight is cancelled, whether the flight is paid, whether the flight standby is paid, and the flight returns Whether or not to pay, and the actual passenger status requirements of users are entered into the product management module 12 to generate corresponding product codes to complete the system capacity preparation work for product sales and insurance”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl by adding the time delay analysis from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a benefit explicitly disclosed by Qi (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).
The combination of Merl and Qi does not teach: generate predicted flight trajectory data measuring flight delay patterns based on historical flight and meteorological data, real-time weather, and air traffic data, and parametrize a delay probability function by capturing at least one of (i) a weather condition or (ii) departure and block time parameters having a seasonal pattern; and as indicated by the parametrized delay probability function.


generate predicted flight trajectory data measuring flight delay patterns based on historical flight and meteorological data, real-time weather, and air traffic data (¶ 44: flight delay based on historic flight performance; ¶ 58: delay contribution also based on weather conditions and live air traffic data; ¶ 54: delay parameter), and parametrize a delay probability function by capturing at least one of (i) a weather condition or (ii) departure and block time parameters having a seasonal pattern (¶ 185: specific weather conditions and historic departure and capacity in relation to season); and
as indicated by the parametrized delay probability function (¶ 44: delay estimated).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the time delay analysis in Qi by adding the delay parameters from Flynn.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more easily determining flight delays—a benefit explicitly disclosed by Flynn (¶ 4: invention provides method for estimating real-time delays for aircrafts).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.


For claim 2, Merl, Qi, and Flynn teach all the limitations of claim 1 above, and Merl further teaches:
The system according to claim 1, wherein the system operates as a centralized risk steering and management cockpit device dynamically steering a cover by the circuitry, and wherein a distribution of a risk is dynamically adapted by the system and/or a capacity is dynamically or statically limited per airline and/or per airport or rejecting the cover in case of material risk changes or change in a pricing mechanism (p. 21, line 23–p. 22, line 28: pricing or cover can be dynamically adjusted with various upper limits).
For claim 4, Merl, Qi, and Flynn teach all the limitations of claim 1 above, and Merl further teaches:
The system according to claim 1, wherein the system further comprises insurance policy data management circuitry is connected . . . to the insurance policy data management circuitry to accomplish a risk transfer from the objects to the system (p. 23, lines 9–22: loss covering system and payment receiving modules used to transfer risk).
Merl does not teach: with an external sales system via a dedicated port, and if a flight ticket and a flight delay insurance policy are sold, the external sales system transmits insurance policy data.
	Qi, however, teaches:
with an external sales system via a dedicated port, and if a flight ticket and a flight delay insurance policy are sold, the external sales system transmits insurance policy data (p. 8, ¶ 6: policy data module connected to external sales system for transmitting policy data after selling ticket and delay insurance —“The policy data management module 13 is used to store and manage policy data. The policy data management module 13 is connected to the external sales system 21 through an interface. The external sales system 21 transmits the policy data to the policy data management after selling the ticket and aviation delay insurance Module 13, complete the insurance; the policy data mainly includes data such as the insured’s identity information, the insured’s identity and account information, insured product information, insured flight information, insured channel information and other data to provide processing tasks for the business processing core module 11”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay parameters in Flynn by adding the external sales system from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a benefit explicitly disclosed by Qi (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
For claim 5, Merl, Qi, and Flynn teach all the limitations of claim 1 above, and Qi further teaches:
The system according to claim 1, wherein the payment-transfer circuitry of the system is connected with a third-party payment platform through a dedicated port for transmitting payment parameters, at least comprising information of a transfer-out account, information of a transfer-in account, a transfer amount, and a verification key, to the third-party payment platform, and for receiving a processing result state from the third-party payment platform (p. 6, ¶ 6: “The payment processing module is connected to the third‐party payment platform through an interface to send payment instructions, including transfer‐out account information, transfer‐in account information, transfer amount, verification key and other data to the third‐party payment platform, and receive feedback from the third-party payment platform Status report on processing results”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
For claim 7, Merl, Qi, and Flynn teach all the limitations of claim 5 above, and Merl further teaches:
The system according to claim 5, wherein the plurality of payment-transfer circuitry configured to receive and store the payments from the objects for the pooling of the risks and the resources are associated with the . . . corresponding objects (p. 14, lines 15–29: payments associated with each specific fleet).

	Qi, however, teaches:
transfer-out account (p. 6, ¶ 6: transfer-out account—“The payment processing module is connected to the third‐party payment platform through an interface to send payment instructions, including transfer‐out account information, transfer‐in account information, transfer amount, verification key and other data to the third‐party payment platform, and receive feedback from the third-party payment platform Status report on processing results”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay parameters in Flynn by adding the transfer-out account from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a benefit explicitly disclosed by Qi (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
For claim 8, Merl, Qi, and Flynn teach all the limitations of claim 1 above, and Merl further teaches:
The system according to claim 1, wherein the . . . threshold value is set individually for each of the objects depending on the received and stored payments and/or resources from the objects for the pooling of the risks (p. 20, lines 8–23: threshold can be dynamically adjusted based on data; p. 23, lines 9–22: payments scaled based on risk data).
Merl does not teach: defined time-delay.
	Qi, however, teaches:
defined time-delay (p. 8, ¶ 5: delay time parameter and various delays—“When a flight delay insurance product is launched, it is necessary to include in the product terms, the delay time parameter to meet the payment conditions, the delay judgment standard is take‐off delay or arrival delay, whether the flight is cancelled, whether the flight is paid, whether the flight standby is paid, and the flight returns Whether or not to pay, and the actual passenger status requirements of users are entered into the product management module 12 to generate corresponding product codes to complete the system capacity preparation work for product sales and insurance”).
(p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).
For claim 9, Merl, Qi, and Flynn teach all the limitations of claim 1 above, and Merl further teaches:
The system according to claim 1, wherein the . . . threshold value is set individually for each of the objects and flight trajectories (p. 20, lines 8–23: threshold can be dynamically set based on values of each aircraft fleet).
Merl does not teach: defined time-delay.



defined time-delay (p. 8, ¶ 5: delay time parameter and various delays—“When a flight delay insurance product is launched, it is necessary to include in the product terms, the delay time parameter to meet the payment conditions, the delay judgment standard is take‐off delay or arrival delay, whether the flight is cancelled, whether the flight is paid, whether the flight standby is paid, and the flight returns Whether or not to pay, and the actual passenger status requirements of users are entered into the product management module 12 to generate corresponding product codes to complete the system capacity preparation work for product sales and insurance”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay parameters in Flynn by adding the time delay analysis from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a benefit explicitly disclosed by Qi (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
For claim 10, Merl, Qi, and Flynn teach all the limitations of claim 1 above, and Merl further teaches:
The system according to claim 1, wherein the plurality of payment-transfer circuitry configured to receive and store the payments from the objects for the pooling of the risks and the resources are (p. 14, lines 15–29: payment receiving modules) . . ..
Merl does not teach: assigned to an external sales system of airlines or air transportation sellers, and wherein the external sales system transfers a total payment for all of its sold air transportation tickets to the objects.
	Qi, however, teaches:
assigned to an external sales system of airlines, and wherein the external sales system transfers a payment for air transportation tickets sold to the objects (p. 6, ¶ 7–p. 7, ¶ 1: external sales system including insurance policy sales—“The external sales system refers to a system platform for selling airline tickets and related ancillary products to airline passengers, such as airline ticket sales system, or ticket agent sales system, and also includes insurance company policy sales system, insurance brokerage agency policy sales system, etc. A system platform that directly sells insurance products directly to users”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay parameters in Flynn by adding the external sales system from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a benefit explicitly disclosed by Qi (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.


For claim 11, Merl, Qi, and Flynn teach all the limitations of claim 10 above, and Qi further teaches:
The system according to claim 10, wherein the external sales system transfers a covering payment only for selected segments of air transportation tickets sold to the objects (p. 8, ¶ 5: payments for individual flights—“When a flight delay insurance product is launched, it is necessary to include in the product terms, the delay time parameter to meet the payment conditions, the delay judgment standard is take‐off delay or arrival delay, whether the flight is cancelled, whether the flight is paid, whether the flight standby is paid, and the flight returns Whether or not to pay, and the actual passenger status requirements of users are entered into the product management module 12 to generate corresponding product codes to complete the system capacity preparation work for product sales and insurance”; p. 10, ¶ 3: insurance policy for each ticket—“The external sales system 21 refers to a system platform for selling airline tickets and related ancillary products to airline passengers, such as airline ticket sales system or ticket agent sales system, and also includes insurance company policy sales system and insurance brokerage agency policy sales system And other system platforms that directly sell insurance products directly to users”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
For claim 14, Merl, Qi, and Flynn teach all the limitations of claim 1 above, and Merl further teaches:
The system according to claim 1, wherein the circuitry is configured to process risk-related flight trajectory data and to provide the likelihood for the risk exposure of the specific flight trajectory based on the risk-related flight trajectory data, wherein the objects are connected to the resource-pooling system via the plurality of payment-transfer circuitry configured to (p. 23, lines 9–22: fleet data processed and likelihood of risk exposure used to automatically scale payments).
For claim 15, Merl teaches:
A method for risk sharing of a variable number of objects by pooling 5resources of the objects by using a system with a resource-pooling system associated with the system, the objects being connected to the system via a plurality of payment- transfer circuitry configured to receive and store payments from the objects for pooling of risks and the resources, and an automated transfer of risk exposure associated with the objects being provided by the system, the method comprising (p. 2, line 25–p. 3, line 5: method of risk exposure transfer; p. 8, lines 15–23: resource pooling example; p. 12, lines 5–11: payment transfers): 
receiving, using circuitry of the system (p. 10, lines 23–32: system with core engine and communication network), transmitted air data parameters of aircraft controllers and/or ground-based flight controllers of airports or flight control systems (p. 9, line 9–p. 10, line 7: receive flight plan parameters, which can including data related to ground control systems);
filtering, using said circuitry of the system, the transmitted air data parameters to detect flight indicators indicating predicted or actual flight (p. 10, lines 8–22: flight plan parameters filtered; p. 9, line 9–p. 10, line 7: parameters include time-related aircraft trajectories);
dynamically triggering the flight time parameters via data flow pathway of the aircraft controllers and/or the ground-based flight controllers based on a predefined . . . threshold value, wherein the aircraft controllers and/or the ground-based flight controllers are linked via a communication network to said circuitry (p. 11, lines 3–19: ground stations linked with communication network to core engine);
dynamically triggering on said data flow pathway via the communication network, (p. 11, lines 3–19: parameters dynamically triggered on data flow pathway based on airport closure due to natural disaster event), wherein in case of a triggering exceeding a . . . threshold value, operational parameters of a triggered . . . are captured and stored to a table of a selectable trigger-table assigned to the . . . identification25 (p. 11, lines 3–19: operational parameters comprising time parameters stored to table with indicator); and
for each triggered occurrence . . . associated with the . . ., setting a corresponding trigger-flag to all the objects assignable to that flight, and allocating a parametric transfer of payments to each trigger-flag (p. 12, lines 1–11: trigger-flag set to assigned risk fleet related to indicator), wherein the circuitry is configured to dynamically increment a time-based stack with the . . . parameters based on the selectable trigger-table, and to activate (p. 13, line 32–p. 14, line 5: dynamically increment stack based on trigger-table, and activating assignment if threshold triggered), wherein the assignment of the parametric transfer of payments to the corresponding 30trigger-flag is automatically activated by the system for a dynamically scalable loss covering of the objects with a defined upper coverage limit, and wherein the payments are automatically scaled based on a likelihood of a risk exposure of the specific flight trajectory (p. 21, line 23–p. 22, line 28: output signal can be automated for dynamically scalable covering; p. 23, lines 9–22: payments automatically scaled based on likelihood of risk exposure of specific fleet; p. 9, line 9–p. 10, line 7: fleet information include flight trajectories), the method further comprising monitoring risk accumulation and determining the payments dynamically based on the risk accumulation and based on defined travel parameters (p. 11, lines 20–33: resources related to specific risks and corresponding times; p. 24, line 7–p. 25, line 12: dependent risks can include weather), and wherein a loss associated with the triggered occurrence of the time delay is distinctly covered by the system based on a respective trigger-flag and based on the received and stored payments from the objects by the parametric transfer of payments from the system to corresponding objects (p. 12, lines 1–11: parametric payment transfer to corresponding trigger-flag for distinctly covered loss based on trigger-flag and received and stored payment) by an automatically32 activated damage recovering system or the payment-transfer circuitry operated or steered by a generated output signal of the circuitry (p. 21, lines 8–16, p. 13, lines 28–31: generation of output signal and loss covering can be automated).
Merl does not teach: predefined time-delay; the predefined time-delay. . . flight trajectory of the aircraft comprising at least flight delay parameters and flight identification . . . flight . . . of the aircraft; generating predicted flight trajectory data measuring flight delay patterns based on historical flight and meteorological data, real-time weather, and air traffic data, and parametrize a delay probability function by capturing at least one of (i) a weather condition or (ii) departure and block time parameters having a seasonal pattern; of a time delay . . . specific flight trajectory; flight delay; and as indicated by the parametrized delay probability function.
	Qi, however, teaches:
predefined time-delay (p. 8, ¶ 5: delay time parameter—“When a flight delay insurance product is launched, it is necessary to include in the product terms, the delay time parameter to meet the payment conditions, the delay judgment standard is take‐off delay or arrival delay, whether the flight is cancelled, whether the flight is paid, whether the flight standby is paid, and the flight returns Whether or not to pay, and the actual passenger status requirements of users are entered into the product management module 12 to generate corresponding product codes to complete the system capacity preparation work for product sales and insurance”)
the pre-defined time-delay. . . flight trajectory of the aircraft comprising at least flight delay parameters (p. 8, ¶ 5: various delays—“When a flight delay insurance product is launched, it is necessary to include in the product terms, the delay time parameter to meet the payment conditions, the delay judgment standard is take‐off delay or arrival delay, whether the flight is cancelled, whether the flight is paid, whether the flight standby is paid, and the flight returns Whether or not to pay, and the actual passenger status requirements of users are entered into the product management module 12 to generate corresponding product codes to complete the system capacity preparation work for product sales and insurance”) and flight identification . . . flight . . . of the aircraft (p. 9, ¶ 2–3: flight dynamics data and ride state information—“After the policy data management module 13 receives the policy data, the business processing core module 11 analyzes and processes the policy data, passes the user information in the policy data to the user information management module 15 for storage and management, and targets the insured flight in the policy And the passenger information, send a customized instruction to the flight dynamic database module 14 of the flight dynamic information and the passenger’s actual riding status information; The flight dynamic database module 14 is used to customize the required flight dynamics and actual passenger status data to the external flight dynamic database server, and transfer the obtained dynamic data to the business processing core module 11 to implement business logic judgment; when the business processing core is received After customizing the flight dynamic information and actual passenger status information issued by module 11, the required information and actual passenger status information are customized from the external flight dynamic database server, and the obtained dynamic data is passed to the business processing core module 11 to implement the business Logical judgment”); and 
of a time delay . . . specific flight trajectory (p. 9, ¶ 2–3: flight dynamics data—“After the policy data management module 13 receives the policy data, the business processing core module 11 analyzes and processes the policy data, passes the user information in the policy data to the user information management module 15 for storage and management, and targets the insured flight in the policy And the passenger information, send a customized instruction to the flight dynamic database module 14 of the flight dynamic information and the passenger’s actual riding status information; The flight dynamic database module 14 is used to customize the required flight dynamics and actual passenger status data to the external flight dynamic database server, and transfer the obtained dynamic data to the business processing core module 11 to implement business logic judgment; when the business processing core is received After customizing the flight dynamic information and actual passenger status information issued by module 11, the required information and actual passenger status information are customized from the external flight dynamic database server, and the obtained dynamic data is passed to the business processing core module 11 to implement the business Logical judgment”);
flight delay (p. 8, ¶ 5: delay time parameter and various delays—“When a flight delay insurance product is launched, it is necessary to include in the product terms, the delay time parameter to meet the payment conditions, the delay judgment standard is take‐off delay or arrival delay, whether the flight is cancelled, whether the flight is paid, whether the flight standby is paid, and the flight returns Whether or not to pay, and the actual passenger status requirements of users are entered into the product management module 12 to generate corresponding product codes to complete the system capacity preparation work for product sales and insurance”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl by adding the time delay analysis from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a benefit explicitly disclosed by Qi (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).
The combination of Merl and Qi does not teach: generating predicted flight trajectory data measuring flight delay patterns based on historical flight and meteorological data, real-time weather, and air traffic data, and parametrize a delay probability function by capturing at least one of (i) a weather condition or (ii) departure and block time parameters having a seasonal pattern; and as indicated by the parametrized delay probability function.
Flynn, however, teaches:
generating predicted flight trajectory data measuring flight delay patterns based on historical flight and meteorological data, real-time weather, and air traffic data, (¶ 44: flight delay based on historic flight performance; ¶ 58: delay contribution also based on weather conditions and live air traffic data; ¶ 54: delay parameter), and parametrize a delay probability function by capturing at least one of (i) a weather condition or (ii) departure and block time parameters having a seasonal pattern (¶ 185: specific weather conditions and historic departure and capacity in relation to season); and
as indicated by the parametrized delay probability function (¶ 44: delay estimated).
(¶ 4: invention provides method for estimating real-time delays for aircrafts).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
For claim 16, Merl, Qi, and Flynn teach all the limitations of claim 15 above, and Merl further teaches:
The method according to claim 15, wherein the system operates as a 5centralized risk steering and management cockpit device dynamically steering a cover by the circuitry, and wherein a distribution of a risk is dynamically adapted by the system and/or a capacity is dynamically or statically limited per airline and/or per airport or rejecting the cover in case of material risk changes or change in a pricing mechanism (p. 21, line 23–p. 22, line 28: pricing or cover can be dynamically adjusted with various upper limits).
For claim 18, Merl, Qi, and Flynn teach all the limitations of claim 15 above, and Merl further teaches:
The method according to claim 15, wherein the system further comprises an insurance policy data management circuitry is connected . . . to 20the insurance policy data management circuitry to accomplish a risk transfer  (p. 23, lines 9–22: loss covering system and payment receiving modules used to transfer risk).
Merl does not teach: with an external sales system via a dedicated port, and if a flight ticket and a flight delay insurance policy are sold, the external sales system transmits insurance policy data.
	Qi, however, teaches:
with an external sales system via a dedicated port, and if a flight ticket and a flight delay insurance policy are sold, the external sales system transmits insurance policy data (p. 8, ¶ 6: policy data module connected to external sales system for transmitting policy data after selling ticket and delay insurance —“The policy data management module 13 is used to store and manage policy data. The policy data management module 13 is connected to the external sales system 21 through an interface. The external sales system 21 transmits the policy data to the policy data management after selling the ticket and aviation delay insurance Module 13, complete the insurance; the policy data mainly includes data such as the insured’s identity information, the insured’s identity and account information, insured product information, insured flight information, insured channel information and other data to provide processing tasks for the business processing core module 11”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay parameters in Flynn by adding the external sales system from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
For claim 19, Merl, Qi, and Flynn teach all the limitations of claim 15 above, and Qi further teaches:
The method according to claim 15, wherein the payment-transfer circuitry of the system is connected with a third-party payment platform through a dedicated port 25for transmitting payment parameters, at least comprising information of a transfer-out account, information of a transfer-in account, a transfer amount, and a verification key, to the third-party payment platform, and for receiving a processing result state from the third-party payment platform (p. 6, ¶ 6: “The payment processing module is connected to the third‐party payment platform through an interface to send payment instructions, including transfer‐out account information, transfer‐in account information, transfer amount, verification key and other data to the third‐party payment platform, and receive feedback from the third-party payment platform Status report on processing results”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay parameters in Flynn by adding the external sales system from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a benefit explicitly disclosed by Qi (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would 
For claim 21, Merl, Qi, and Flynn teach all the limitations of claim 19 above, and Merl further teaches:
The method according to claim 19, wherein the plurality of payment-transfer 35circuitry configured to receive and store the payments from the objects for the pooling of33 the risks and the resources are associated with the . . . corresponding objects (p. 14, lines 15–29: payments associated with each specific fleet).
Merl does not teach: transfer-out account.
	Qi, however, teaches:
transfer-out account (p. 6, ¶ 6: transfer-out account—“The payment processing module is connected to the third‐party payment platform through an interface to send payment instructions, including transfer‐out account information, transfer‐in account information, transfer amount, verification key and other data to the third‐party payment platform, and receive feedback from the third-party payment platform Status report on processing results”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay parameters in Flynn by adding the transfer-out account from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
For claim 22, Merl, Qi, and Flynn teach all the limitations of claim 19 above, and Merl further teaches:
The method according to claim 19, wherein the . . . threshold 5value is set individually for each of the objects depending on the received and stored payments and/or resources from the objects for the pooling of the risks (p. 20, lines 8–23: threshold can be dynamically adjusted based on data; p. 23, lines 9–22: payments scaled based on risk data).
Merl does not teach: design time-delay.



defined time-delay (p. 8, ¶ 5: delay time parameter and various delays—“When a flight delay insurance product is launched, it is necessary to include in the product terms, the delay time parameter to meet the payment conditions, the delay judgment standard is take‐off delay or arrival delay, whether the flight is cancelled, whether the flight is paid, whether the flight standby is paid, and the flight returns Whether or not to pay, and the actual passenger status requirements of users are entered into the product management module 12 to generate corresponding product codes to complete the system capacity preparation work for product sales and insurance”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay parameters in Flynn by adding the time delay analysis from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a benefit explicitly disclosed by Qi (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
For claim 23, Merl, Qi, and Flynn teach all the limitations of claim 15 above, and Merl further teaches:
The method according to claim 15, wherein the . . . threshold value is set individually for each of the objects and flight trajectories (p. 20, lines 8–23: threshold can be dynamically set based on values of each aircraft fleet).
Merl does not teach: defined time-delay.
	Qi, however, teaches:
defined time-delay (p. 8, ¶ 5: delay time parameter and various delays—“When a flight delay insurance product is launched, it is necessary to include in the product terms, the delay time parameter to meet the payment conditions, the delay judgment standard is take‐off delay or arrival delay, whether the flight is cancelled, whether the flight is paid, whether the flight standby is paid, and the flight returns Whether or not to pay, and the actual passenger status requirements of users are entered into the product management module 12 to generate corresponding product codes to complete the system capacity preparation work for product sales and insurance”).
(p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
For claim 24, Merl, Qi, and Flynn teach all the limitations of claim 15 above, and Merl further teaches:
The method according to claim 15, wherein the plurality of payment-transfer circuitry configured to receive and store the payments from the (p. 14, lines 15–29: payment receiving modules) . . ..
Merl does not teach: assigned to an external sales system of airlines or air transportation sellers, and wherein the external sales system transfers a total payment 15for all of its sold air transportation tickets to the objects.
	Qi, however, teaches:
assigned to an external sales system of airlines, and wherein the external sales system transfers a payment 15for air transportation tickets sold to the objects (p. 6, ¶ 7–p. 7, ¶ 1: external sales system including insurance policy sales—“The external sales system refers to a system platform for selling airline tickets and related ancillary products to airline passengers, such as airline ticket sales system, or ticket agent sales system, and also includes insurance company policy sales system, insurance brokerage agency policy sales system, etc. A system platform that directly sells insurance products directly to users”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay parameters in Flynn by adding the external sales system from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a benefit explicitly disclosed by Qi (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
For claim 25, Merl, Qi, and Flynn teach all the limitations of claim 24 above, and Qi further teaches:
The method according to claim 24, wherein the external sales system transfers a covering payment only for selected segments of air transportation tickets sold to the objects (p. 8, ¶ 5: payments for individual flights—“When a flight delay insurance product is launched, it is necessary to include in the product terms, the delay time parameter to meet the payment conditions, the delay judgment standard is take‐off delay or arrival delay, whether the flight is cancelled, whether the flight is paid, whether the flight standby is paid, and the flight returns Whether or not to pay, and the actual passenger status requirements of users are entered into the product management module 12 to generate corresponding product codes to complete the system capacity preparation work for product sales and insurance”; p. 10, ¶ 3: insurance policy for each ticket—“The external sales system 21 refers to a system platform for selling airline tickets and related ancillary products to airline passengers, such as airline ticket sales system or ticket agent sales system, and also includes insurance company policy sales system and insurance brokerage agency policy sales system And other system platforms that directly sell insurance products directly to users”).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay parameters in Flynn by adding the external sales system from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a benefit explicitly disclosed by Qi (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, 
For claim 28, Merl, Qi, and Flynn teach all the limitations of claim 15 above, and Merl further teaches:
The method according to claim 15, wherein the circuitry is configured to process risk-related flight or flight trajectory data and to provide a likelihood for a risk 35exposure of the specific flight or flight trajectory based on the risk-related flight or flight34 trajectory data, wherein the objects are connected to the resource-pooling system via the plurality of payment-transfer circuitry configured to receive and store payments associable with the objects for the pooling of the risks, and wherein the payments are automatically scaled based on the likelihood of said risk exposure of the specific flight 5or flight trajectory (p. 23, lines 9–22: fleet data processed and likelihood of risk exposure used to automatically scale payments).
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Merl et al., WIPO App. Pub. No. 2014/009415A1 (“Merl”) in view of Yakui Qi et al., Chinese Patent App. Pub. No. 104182916A (“Qi”); Flynn et al., U.S. Patent App. No. 2002/0138194 (“Flynn”); and Leyton et al., U.S. Patent App. No. 2006/0085164 (“Leyton”).
For claim 3, Merl, Qi, and Flynn teach all the limitations of claim 1 above, and Merl further teaches:
The system according to claim 1, wherein transferred resources are adapted for each single transferred risk at least in dependency (p. 11, lines 20–33: resources related to specific risks and corresponding times; p. 24, line 7–p. 25, line 12: dependent risks include weather).
The combination of Merl, Qi, and Flynn does not teach: a time threshold to a departure of the flight, and wherein a resource based uncertainty factor is scaled dynamically down in dependency of the time threshold to the departure of the flight.
	Leyton, however, teaches:
a time threshold to a departure of the flight, and wherein a resource based uncertainty factor is scaled dynamically down in dependency of the time threshold to the departure of the flight (¶ 115: weather prediction with confidence level, that is higher for shorter times before event).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl, the time delay analysis in Qi, and the delay parameters in Flynn by adding the confidence level from Leyton.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving accuracy of weather predictions—a benefit explicitly disclosed by Leyton (¶ 3, 5: need for accurate weather forecasts, in part to assist airline predictions; ¶ 7: invention provides forecasts with probabilities of occurrence).  Merl, Qi, Flynn, and Leyton are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these systems together.
For claim 17, Merl, Qi, and Flynn teach all the limitations of claim 15 above, and Merl further teaches:
The method according to claim 15, wherein transferred resources are adapted for each single transferred risk at least in dependency (p. 11, lines 20–33: resources related to specific risks and corresponding times; p. 24, line 7–p. 25, line 12: dependent risks include weather).
The combination of Merl, Qi, and Flynn does not teach: a time threshold to a departure of the flight, and wherein a resource based uncertainty factor is scaled dynamically down in dependency of the time threshold to the departure of the flight.
	Leyton, however, teaches:
a time threshold to a departure of the flight, and wherein a resource based uncertainty factor is scaled dynamically down in dependency of the time threshold to the departure of the flight (¶ 115: weather prediction with confidence level, that is higher for shorter times before event).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl, the time delay analysis in Qi, and the delay parameters in Flynn by adding the confidence level from Leyton.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving accuracy of weather predictions—a benefit explicitly disclosed by Leyton (¶ 3, 5: need for accurate weather forecasts, in part to assist airline predictions; ¶ 7: invention provides forecasts with probabilities of occurrence).  Merl, Qi, Flynn, and Leyton are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merl et al., WIPO App. Pub. No. 2014/009415A1 (“Merl”) in view of Yakui Qi et al., Chinese Patent App. Pub. No. 104182916A (“Qi”); Flynn et al., U.S. Patent App. No. 2002/0138194 (“Flynn”); and Mehra, U.S. Patent App. No. 2008/0177661 (“Mehra”).
For claim 6, Merl, Qi, and Flynn teach all the limitations of claim 5 above, and Qi further teaches:
The system according to claim 5, wherein the parametric transfer of payments from the system to the corresponding objects is executed by electronic payment transfer to the transfer-out account (p. 6, ¶ 6: payment transfer to account—“The payment processing module is connected to the third‐party payment platform through an interface to send payment instructions, including transfer‐out account information, transfer‐in account information, transfer amount, verification key and other data to the third‐party payment platform, and receive feedback from the third-party payment platform Status report on processing results”) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay parameters in Flynn by adding the transfer-out account from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a benefit explicitly disclosed by Qi (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
The combination of Merl, Qi, and Flynn does not teach: associated with a mobile telephone.
	Mehra, however, teaches:
associated with a mobile telephone (¶ 44: account can be associated with a phone number).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl, the transfer-out account in Qi, and the delay parameters in Flynn by adding the payment from Mehra.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving payment security and convenience—by using a phone-based payment—a benefit explicitly disclosed by Mehra (¶ 6, 7: current payment methods may risk secure information and may be inconvenient to use; ¶ 7: invention provides secure and easy to use phone-based payment).  Merl, Qi, and Mehra are all related in part to providing payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure and convenient by combining these systems together.

For claim 20, Merl, Qi, and Flynn teach all the limitations of claim 19 above, and Qi further teaches:
The method according to claim 19, wherein the parametric transfer of payments from the system to the corresponding objects is executed by electronic payment transfer to the transfer-out account (p. 6, ¶ 6: payment transfer to account—“The payment processing module is connected to the third‐party payment platform through an interface to send payment instructions, including transfer‐out account information, transfer‐in account information, transfer amount, verification key and other data to the third‐party payment platform, and receive feedback from the third-party payment platform Status report on processing results”) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl and the delay parameters in Flynn by adding the transfer-out account from Qi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of more readily determining whether flight insurance claims are met—by obtaining data more quickly and accurately—a benefit explicitly disclosed by Qi (p.7, ¶ 4: “The beneficial effect of the present invention is that when the dynamics of the flight protected by flight delay insurance changes, relevant information can be quickly and accurately obtained, whether the policy is in danger and whether it meets the claim conditions can be automatically determined, and the policies that meet the claim conditions can be automatically determined Quickly implement compensation, eliminating the tedious procedures for passengers to collect delay certificates themselves and the inconvenience, that is, reducing the service cost of insurance claims and shortening the service time, while improving user perception and satisfaction, which is conducive to flight delay insurance The healthy development of the market.”) and desired by Merl (p. 2, lines 16–22: need in the art for automated system of coverage for flights).  Merl, Qi, and Flynn are all related to predictions for airlines, so one of ordinary skill in the art would have been motivated to make these predictions even more accurate by combining these methods together.
The combination of Merl, Qi, and Flynn does not teach: associated with a mobile telephone.
	Mehra, however, teaches:
associated with a mobile telephone (¶ 44: account can be associated with a phone number).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the risk sharing system in Merl, the transfer-out account in Qi, and the delay parameters in Flynn by adding the payment from Mehra.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of improving payment security and convenience—by using a phone-based payment—a benefit explicitly disclosed by Mehra (¶ 6, 7: current payment methods may risk secure information and may be inconvenient to use; ¶ 7: invention provides secure and easy to use phone-based payment).  Merl, Qi, and Mehra are all related in part to providing payments, so one of ordinary skill in the art would have been motivated to make these payments even more secure and convenient by combining these methods together.

Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed March 8, 2021, with respect to claims 1–11, 14–25, and 28 have been fully considered and are persuasive.  The rejection of claims 1–11, 14–25, and 28 under 35 U.S.C. 101 has been withdrawn in light of Applicant’s amendments and arguments. 
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on March 8, 2021 with respect to claims 1–11, 14–25, and 28 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the combination of Merl (WIPO App. Pub. No. 2014/009415A1) and Qi (Chinese Patent App. Pub. No. 104182916A) fails to disclose the limitation “payments are automatically scaled based on a likelihood of a risk exposure of the specific flight trajectory”.  Applicant explains that Merl refers to dynamic pricing based on duration of closure, and thus does not disclose insurance coverage based on likelihood of risk exposure of a particular flight trajectory.  Merl, however, directly discloses that payments are automatically scaled based on likelihood of risk exposure of specific fleets (p. 23, lines 21–22: “[W]herein the payments are automated scaled based on the likelihood of said risk exposure of a specific aircraft fleet 41,…,44.”), and that fleet information includes flight trajectories (p. 9, line 9–p.10, line 5: “The system 1 comprises capturing means to receive transmitted fight plan parameters 102, 202 of the pooled risk exposed aircraft fleets 81,…,84. . . . However, the fight plan parameters are in general a set of measurable factors, that allow determining the operation of a specific aircraft fleet 81,…,84 and determine the planned behavior of its aircrafts, such as . . . parameters of Air Traffic Control (ATC) decision support tools including associated parameters for the prediction or planning of four-dimensional (time-related) aircraft trajectories . . ..”).  Applicant further argues that Merl discloses trajectory of an entire aircraft fleet, and thus does not disclose a specific flight trajectory.  As discussed above, however, Merl does disclose analysis of an aircraft fleet, which does not necessarily need to contain multiple aircrafts, but could also consist of just one aircraft.  Flynn (U.S. Patent App. No. 2002/0138194) even goes on to specify that analysis of a fleet is of the aircrafts of that fleet, even if the fleet consists of only one aircraft (¶ 4: “In this connection, for purposes of reference, it is considered that the aircraft belongs to a fleet (even if the fleet has only a single aircraft).”).   Thus, the cited references, in combination, disclose “payments are automatically scaled based on a likelihood of a risk exposure of the specific flight trajectory”.
Applicant further cites the newly amended limitations of claim 1 and argues that the cited references do not teach these limitations.  Claim 1, however, is currently rejected under 35 U.S.C. 103 over Merl in view of Qi and Flynn.  Thus, Applicant’s remaining arguments with respect to claim 1 are moot.
Applicant argues that claim 15 is allowable based on similar reasoning as in claim 1.  Thus, for the reasons discussed above, the combination of Merl, Qi, and Flynn does disclose all the limitations of claim 15.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1 and 15, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, the combination of Merl, Qi, and Flynn discloses all the limitations of claims 1 and 15.  Thus, Applicant’s arguments with respect to claims 2–11, 14, 16–25, and 28 are not persuasive.
Examiner Notes
Claims 1–11, 14–25, and 28 are patent eligible under 35 U.S.C. 101 because they are not directed to an abstract idea.
Claims 1–11, 14–25, and 28 recite providing payment for delays and risks, which is the abstract idea of methods of organizing human activity because they recite the fundamental economic practice of insurance.  
Claims 1–11, 14–25, and 28, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims involve receiving various aircraft and environmental data in real-time, generating predicted flight trajectories, dynamically triggering a result based on such data, and making a transfer based on this dynamic triggering, which, in combination, integrates the abstract idea into a practical application.  Thus, the limitations of claims 1–11, 14–25, and 28, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1–11, 14–25, and 28 are not rejected under 35 U.S.C. 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Those prior art references are as follows:
Ortgiese et al., U.S. Patent App. No. 2010/0049553, discloses a system for providing flight insurance.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696